           Case 2:20-cv-00182-JCM-BNW Document 15 Filed 04/01/20 Page 1 of 2



     PHILIP J. TRENCHAK, ESQ.
1    Nevada State Bar No. 9924
     VICTORIA C. MULLINS, ESQ.
2
     Nevada State Bar No. 13546
     Mullins & Trenchak, Attorneys at Law
3
     1614 S. Maryland Parkway
4
     Las Vegas, Nevada 89104
     P: (702) 778-9444
5    F: (702) 778-9449
     E: phil@mullinstrenchak.com
6    E: victoria@mullinstrenchak.com
     Attorney for Plaintiff
7
                                       UNITED STATES DISTRICT COURT
8

9                                           DISTRICT OF NEVADA

10
     DOCTOR AARON BOMER, an individual,                    CASE NO.: 2:20-cv-00182-JCM-BNW
11

12                        Plaintiff,               STIPULATION AND ORDER TO EXTEND TIME
                                                   TO RESPOND TO MOTION TO DISMISS
13   vs.                                           AMENDED COMPLAINT [ECF No. 12] AND
                                                   SPECIAL MOTION TO DISMISS [ECF No. 13]
     STATE OF NEVADA-DIVISION OF PUBLIC (First Request)
14

15   AND BEHAVIORAL HEALTH (SOUTHERN
     NEVADA ADULT MENTAL HEALTH
16   SERVICES), a division of the State of Nevada,
     JOANNE MALAY, an individual, JACKIE
17
     ARELLANO, an individual, JENNIFER
18   SEXTON, an individual,

19                        Defendants.
20
            Plaintiff, DOCTOR AARON BOMER (hereinafter “Plaintiff”), by and through his attorney, Philip

21   J. Trenchak, Esq., of Mullins & Trenchak, Attorneys at Law, does hereby submit his stipulation to extend
22
     the time Plaintiff has to file a response to the Defendant’s Motion to Dismiss Amended Complaint [ECF
23
     No. 12] and respond to the Special Motion to Dismiss [ECF No. 13]. The Response is currently due on
24
     April 03, 2020. The parties do hereby stipulate to an extension which would give Plaintiff up to and
25

26   including April 24, 2020 to file a Response to the Motion to Dismiss the Amended Complaint and Special

27   Motion to Dismiss.
28
     ///

                                                       1
           Case 2:20-cv-00182-JCM-BNW Document 15 Filed 04/01/20 Page 2 of 2



            This Stipulation is being entered into in good faith and not for the purposes of delay. Plaintiff has
1

2    requested this request to provide adequate time to properly respond given the circumstances. Plaintiff’s

3    counsel also has ongoing medical issues which have necessitated this request.
4
            IT IS SO STIPULATED BETWEEN THE PARTIES:
5

6    DATED this 1st day of April, 2020.               DATED this 1st day of April, 2020.

7    AARON D. FORD                                    MULLINS & TRENCHAK, ATTORNEYS
     Attorney General                                 AT LAW
8

9    /s/ Charity F. Felts_______________              /s/ Philip J. Trenchak_________________
     CHARITY F. FELTS                                 Philip J. Trenchak, Esq.
10
     Senior Deputy Attorney General                   Nevada Bar No. 009924
     Nevada Bar No. 10581                             1614 S. Maryland Parkway
11                                                    Las Vegas, Nevada 89104
     GERALD L. TAN
     Deputy Attorney General                          P: (702) 778-9444
12                                                    F: (702) 778-9449
     Nevada Bar No. 13596
     State of Nevada                                  E: Phil@mullinstrenchak.com
13
     Office of the Attorney General                   Attorneys for Plaintiff
14   5420 Kietzke Lane, Suite 202
     Reno, NV 89511
15   (775) 687-2121 (phone)
     (775) 688-1822 (fax)
16   Email: cfelts@ag.nv.gov
     gtan@ag.nv.gov
17   Attorneys for Defendants
18

19

20
     4843-3357-1203, v. 1
21

22                                                ORDER

23                                                IT IS SO ORDERED.
24

25                                                ___________________________________________
                                                  UNITED STATES DISTRICT JUDGE
26

27
                                                          April 3, 2020
                                                  DATED: ______________________________
28


                                                         2
